Mr. Justice Van Oksdee
delivered the opinion of the Court:
It must be conceded that- appellee is seeking to register the name of a corporation in existence at the time it adopted and began to use the mark. In general terms this is forbidden under sec. 5 of the trademark act of February 20, 1905, which provides, in part, as follows: “Provided, That no mark which consists merely in the name of an individual, firm, corporation, or association, not written, printed, impressed, or woven in some particular or distinctive manner or in association with a portrait of the individual * * * shall be registered under the terms of this act.” Sec. 6 of the act provides that “any person who believes he -would be damaged by the registration of a mark may oppose the same by filing notice of opposition, stating the grounds therefor.” [38 Stat. at L. 126, chap. 592, IT. S. Comp. Stat. Supp. 1911, pp. 1461, 1462.]
The decisions below turned upon the alleged failure of appellant to establish damage as a fact. They applied to this case the rule of opposition applicable to the registration of a mere arbitrary technical trademark. This, we think, was error. The statute takes from the realm of possible registration the name of an individual, firm, corporation, or association, except under conditions not existing in this case. This limitation is founded upon sound principles of public policy. “A man’s name is his own property, and he has the same right to its use and enjoyment as he has to that of any other species of property.” Brown Chemical Co. v. Meyer, 139 U. S. 540, 35 L. ed. 247, 11 Sup. Ct. Rep. 625. The same rule applies to a corporation. “That the name of a corporation is an essential part of its being, and that the courts, independent of statutory provision, will protect the corporation in the use of'its name, seems to be well settled by the authorities, and the controlling principles in *510such a case are those applicable to trademarks.” Investor Pub. Co. v. Dobinson, 12 Fed. 603. The converse is equally true. Had appellee been using the mark when appellant incorporated, it could not, by mere adoption of the name, have created an exclusive right to its use. Goodyear’s India Rubber Glove Mfg. Co. v. Goodyear Rubber Co. 128 U. S. 598, 32 L. ed. 535, 9 Sup. Ct. Rep. 166.
It follows that, where the name of an “individual, firm, corporation, or association” is sought to be registered, as in this instance, the right of opposition is statutory, and proof of actual damage is not required. Neither is' it important that appellant had not engaged actively in the business for which it was alleged it was incorporated. It is not the business which the statute in this particular aims to protect. It is the corporate name, and it is sufficient that possible damage may be inferred from invading the property right which the corporation possesses in its name.
The decision of the Commissioner of Patents is reversed, and the clerk directed to certify these proceedings as by law required. Reversed.